DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation “the collection pad” in line 2 and 4. There is insufficient antecedent basis for this limitation in the claim. Suggested correction would “the pad”. Claims 2-7 are rejected as they depending from claim 1.

Claim Interpretation- regarding 112(f)
Claim limitation “drape means… for sealing” as set forth in line 5 of claim 1 is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The Examiner suggest rewording to improve readably “…and a drape covers the pad and the aspirator, the drape hermetically seals the pad and the aspirator over the wound site.” 
Claim limitation “drape means…” as set forth in line 1 of claim 6 is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The Examiner suggest rewording to improve readably “…the drape is a film that overlays the pad…..” 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-2 and 5-7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Riesinger US. Pub. 20080306456 A1.
Regarding claim 1, Riesinger discloses a wound dressing (element 100, Figure 1) comprising: 
a pad  or absorption body (see element 5, Figure 1) for collecting exudate and fluids therein (abstract lines 10-11); 
an aspirator or hollow-body vacuum generating element (see element 4.1, Figure 1) overlying the collection pad in communication therewith for drawing exudate and fluids from a wound site into the collection pad (paragraph [0007] lines 1-5); 
and drape or film-like wound cover element (see element 2, Figure 1 and paragraph [0058] line 3) for hermetically sealing the pad and aspirator over the wound site (inherent by vacuum seal, see paragraph [0018] lines 5-6, regarding the seal Riesinger glues the hollow-body vacuum generating element (4.1) to the film-like wound cover element (2) to hermetically seal the device (100) and in paragraph [0016], lines 1-2, states the hollow body can be designed a single piece with the film-like wound cover element (as seen as element 26 in this on piece embodiment, Figure 10b) thereby covering the aspirator and pad as seen in Figures 10a-c. and described in Paragraph [0067]. 
	
Regarding claim 2, Riesinger discloses claim 1, see above, wherein the pad includes a first layer of hyper- absorbent or superabsorbent material (paragraph [0009] lines 1-2).

Regarding claim 5, Riesinger discloses claim 1, see above, wherein the aspirator includes a pliable hollow bulb head (see paragraph [0014]) in open communication with the pad (paragraph [0016] lines 1-2 and see figure 1, elements 4.1 and 5) and a one way vent (element 12, Figre1) operatively connected to the bulb head for purging air from the bulb head (see paragraph [0038] for purging air from the hollow body and paragraph [0059] lines 1-2, for the one way valve).

	Regarding claim 6, Riesinger discloses claim 1, see above, wherein the drape means includes a film (2, Figure 1 or 26, Figure 10b) overlying the collection pad (5) and aspirator (4.1) and adapted to adhere or glued the skin around a wound site (paragraph [0060] lines 2-4).

Regarding claim 7, Riesinger discloses claim 6, see above, wherein the film has an adhesive coating or glue (26, Figure 10b) on the back thereof and being adapted to be adhered to skin of the patient, and a releasable protective backing (25, Figure 10b) coving the adhesive coating.


Claim Rejections – 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riesinger US. Pub. 2008/0306456 A1 in further view of Eckstein et al. US Pub. 2012/0046589 A1.
Regarding claim 3, Riesinger discloses claim 2, see above, the pad also includes a second layer underlying the first layer such that exudate and fluids migrate there through from the wound site into the first layer when the wound dressing is affixed over a wound site (paragraph [0010] lines 1-2, in context of Paragraph [0009] though [0010] implies that the absorbent pad can be made of multiple layers including a superabsorbent particle and foam (see paragraph [0010], line 2)) Riesinger fails to disclose the second layer is white foam.
Reisinger teaches the generic foam is an open cell foam plastic, Eckstein et al. teaches that open-cell foam may be made of any material (paragraph [0067], lines 1-2) and further specifies it can be made of polyvinyl alcohol foam (see paragraph [0099]).
(Applicant specifies that white foam is a conventional polyvinyl based foam [0015]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one known element for another to obtain predictable results. Substituting Reisinger’s generic foam with Eckstein’s polyvinyl alcohol foam or white foam would have achieve the predictable results of absorbing wound exudates.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riesinger US. Pub. 2008/0306456 A1 in further view of Eckstein et al. US Pub. 2012/0046589 A1 and as evidenced by Medina et al., Diamond and Related Materials Vol 22, 2012, page 77
Regarding claim 4, Riesinger discloses claim 3, see above, wherein the pad also includes a third layer or antiadhesive film (not shown, see paragraph [0012]) underlying the absorption body. The antiadhesive film in nanocrystalline form may be placed directly on the wound bed and contains elements that support wound healing. As evidence by Medina et al. on page 77 and 78 that an antiadhesive film in nanocrystalline form is hydrophobic, more specifically page 78 Col 2 second paragraph which states the nanocrystalline film are hydrophobic).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574.  The examiner can normally be reached on M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781